DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Response to Amendment
The proposed reply filed on June 16th, 2021 has been entered. Claims 1-5 and 10-15 have been amended. Claims 16-17 have been canceled. Claims 21-22 have been added. Claims 1-15 and 18-22 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 5-6, 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 20070168823 A1) in view of Kancherla et al. (US 20150215436 A1).

Carter et al. disclose a method and apparatus for preventing network outages with the following features: regarding claim 1, a non-transitory machine-readable storage medium comprising instructions that upon execution cause a device to: initiate an acknowledgement storm detection process in response to failover of a network connection from a first input/output (I/O) module to a second I/O module, wherein the acknowledgement storm detection process comprises: updating, for the network connection, a first counter responsive to detecting an occurrence of a first combination of a first sequence number and a first acknowledgment number that are inconsistent in received and sent packets, updating, for the network connection, a second counter responsive to detecting an occurrence of a second combination of a second sequence number and a second acknowledgment number that are inconsistent in the received and sent packets, wherein the first combination is different from the second combination, determining whether desynchronization between the received and sent packets satisfies criteria based on the first counter and the second counter, and in response to determining that the desynchronization between the received and sent a non-transitory machine-readable storage medium comprising instructions that upon execution cause a device to: initiate an acknowledgement storm detection process in response to failover of a network connection from a first input/output (1/O) module to a second 1/O module (i.e. a computer implemented method, apparatus, and computer usable program code to determine whether an acknowledgement storm has taken place, which is caused when both ends of the TCP connection may send acknowledgement packets back and forth over and over under desynchronization state, and as a result the network is flooded with acknowledgement packets and loop of acknowledgement packets being sent back and forth between end points 402 and 404 and causing acknowledgement storm and as a result a failure or crash in the end points may take place, wherein the endpoint 402 and the endpoint 404 may be considered as I/O modules), wherein the acknowledgement storm detection process comprises: updating, for the network connection, a first counter responsive to detecting an occurrence of a first combination of a first sequence number and a first acknowledgment number that are inconsistent in received and sent packets, updating, for the network connection, a second counter responsive to detecting an occurrence of a second combination of a second sequence number and a second acknowledgment number that are inconsistent in the received and sent packets, wherein the first combination is different from the second combination (i.e. end point 400 communicates determining whether desynchronization between the received and sent packets satisfies criteria based on the first counter and the second counter (i.e. detection of acknowledgement storm involving a desynchronized state may occur if a malicious user at end point 402 changes the and in response to determining that the desynchronization between the received and sent packets satisfies the criteria, initiate an action to recover the network connection from the desynchronization (i.e. after determining a desynchronization between two end points 402 and 404 has occurred and the acknowledgement loop may be repeated up to 3 times an action is initiated by sending a reset, RST, command to the other endpoints 402 and 404)”).
Carter et al. also disclose the following features: regarding claim 2, wherein the desynchronization between the received and sent packets satisfies the criteria if either the first counter or the second counter has a count value that exceeds a count threshold (Fig. 4, a diagram illustrating components used to handle situations in which acknowledgement loops occur in accordance with an illustrative embodiment of the present invention, see teachings in [0040-0052 &0056] summarized as “the desynchronization between the endpoints 402 and 404 is reached when an acknowledgement packet containing a sequence number for data is not yet received and each time the counter is incremented when the sent packet is not received, and the counter reading is compared to a threshold to determine whether the threshold count 
Carter et al. is short of expressly teaching “initiate an acknowledgement storm detection process in response to failover of a network connection from a first input/output (1/O) module to a second 1/O module”.
initiate an acknowledgement storm detection process in response to failover of a network connection from a first input/output (1/O) module to a second 1/O module (i.e. invention provide techniques that can be implemented by a network switch and a server for protecting the switch and server against TCP SYN and/or ACK attacks, system environment 200 includes a number of client devices 202(1), 202(2), and 202(3) that are communicatively coupled with application servers 208(1) and 208(1) through a network 204 and a network switch 206, client devices 202(1)-202(3) can each execute a client component of a distributed software application hosted on application servers 208(1) and/or 208(2), thereby enabling users of client devices 202(1)-202(3) to interact with the application, network switch 206 can intercept and process application data packets transmitted between the application servers and the client devices to provide automated failover and TCP connection management, and initiates TCP SYN and/or ACK attacks detection procedure as a response to the automated failover by checking the sequence numbers and acknowledgement numbers received from the  client devices 202(1), 202(2), and 202(3) and application servers 208(1) and/or 208(2) at the network switch 206)”). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Carter et al. by 
Regarding claim 19:
Carter et al. disclose a method and apparatus for preventing network outages with the following features: regarding claim 19, a method performed by a device, comprising: initiating an acknowledgement storm detection process in response to failover of a Transmission Control Protocol (TCP) connection from a first I/O module to a second I/O module, wherein the acknowledgement storm detection process comprises: updating, for the TCP connection, a first counter responsive to detecting an occurrence of a first combination of a first sequence number and a first acknowledgment number that are inconsistent in received and sent packets, updating, for the TCP connection, a second counter responsive to detecting an occurrence of a second combination of a second sequence number and a second acknowledgment number that are inconsistent in the received and sent packets, wherein the first combination is different from the second combination, determining whether desynchronization between the received and sent packets satisfies criteria based on the first counter and the second counter, and determining that the desynchronization between the received and sent packets satisfies the criteria, reset the TCP connection (Fig. 4, a diagram illustrating components used to handle situations in which acknowledgement loops occur in accordance with an illustrative embodiment of the a method performed by a device, comprising: initiating an acknowledgement storm detection process in response to failover of a Transmission Control Protocol (TCP) connection from a first I/O module to a second I/O module, wherein the acknowledgement storm detection process comprises (i.e. a computer implemented method, apparatus, and computer usable program code to determine whether an acknowledgement storm has taken place, which is caused when both ends of the TCP connection may send acknowledgement packets back and forth over and over under desynchronization state, and as a result the network is flooded with acknowledgement packets and loop of acknowledgement packets being sent back and forth between end points 402 and 404 and causing acknowledgement storm and as a result a a failure or crash in the end points may take place, wherein the endpoint 402 and the endpoint 404 may be considered as I/O modules), wherein the acknowledgement storm detection process comprises: updating, for the TCP connection, a first counter responsive to detecting an occurrence of a first combination of a first sequence number and a first acknowledgment number that are inconsistent in received and sent packets, updating, for the TCP connection, a second counter responsive to detecting an occurrence of a second combination of a second sequence number and a second acknowledgment number that are inconsistent in the received and sent packets, wherein the first combination is different from the second combination (i.e. end point 400 communicates with end points 402 and 404 through transmission control protocol connections, the two ends of a transmission control protocol connection may sometimes enter a desynchronized state when both ends of the connection may send acknowledgement determining whether desynchronization between the received and sent packets satisfies criteria based on the first counter and the second counter (i.e. detection of acknowledgement storm involving a desynchronized state may occur if a malicious user at end point 402 changes the sequence number such that the acknowledgement packet sent by end point 402 is for data not yet sent by end point 400 and additionally, a desynchronized state also may occur if middle box 410 pads or adds bytes to the data being sent to end point 404 and and determining that the desynchronization between the received and sent packets satisfies the criteria, reset the TCP connection (i.e. after determining a desynchronization between two end points 402 and 404 has occurred and the acknowledgement loop may be repeated up to 3 times an action is initiated by sending a reset, RST, command to the other endpoints 402 and 404)”).
Carter et al. is short of expressly teaching “initiating an acknowledgement storm detection process in response to failover of a Transmission Control Protocol (TCP) connection from a first 1/O module to a second 1/O module”.
Kancherla et al. disclose techniques for protecting against denial of service attacks with the following features: regarding claim 19, initiating an acknowledgement storm detection process in response to failover of a Transmission Control Protocol (TCP) connection from a first 1/O module to a second 1/O module (Fig. 2, depicts a system environment according to an embodiment, see teachings in [0019, 0026-0030 & 0032-0035] summarized as “initiating an acknowledgement storm detection process in response to failover of a Transmission Control Protocol (TCP) connection from a first 1/O module to a second 1/O module (i.e. invention provide techniques that can be implemented by a network switch and a server for protecting the switch and server against TCP SYN and/or ACK attacks, system environment 200 includes a number of client devices 202(1), 202(2), and 202(3) that are communicatively coupled with 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Carter et al. by using the features as taught by Kancherla et al. in order to provide a more effective and efficient system that is capable of initiating an acknowledgement storm detection process in response to failover of a network connection from a first input/output (1/O) module to a second 1/O module. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfister et al. (US 2018/0063024 A1) in view of Kancherla et al. as applied to claim 1above, and further in view of Samuels et al. (US 20090228971 A1).


Samuels et al. disclose a method and apparatus for protecting the integrity of data packets with the following features: regarding claim 4, wherein the desynchronization between the received and sent packets satisfying the criteria is indicative of presence of an acknowledgement storm, and wherein the acknowledgement storm detection process further detects the presence of the acknowledgment storm based on an inconsistency of a property in a header of a received packet or a sent packet, the property selected from among a window size, a timestamp, and a selective acknowledgment field (Fig. 1, illustrates a network architecture in which PEPs are used to enhance network communications between two systems, in accordance with an embodiment of the invention, see teachings in [0022 & 0052] summarized as “two endpoint systems, seeing traffic that is outside the current windows, exchange ACK packets back and forth ACK storm occurs, to avoid this problem, sequence number rotation is used  which involves the handling of data or packet serial numbers as in ordinary TCP, this may include both the sequence number 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Carter et al. with Jalan et al. by using the features as taught by Samuels et al. in order to provide a more effective and efficient system that is capable of detecting the acknowledgment storm based on a selective acknowledgment field. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 20070168823 A1) in view of Kancherla et al. (US 20150215436 A1) as applied to claim 1above, and further in view of Tee et al. (US 2018/0248850 A1).

Carter et al. and Kancherla et al. disclose the claimed limitations as described in paragraph 5 above. Carter et al. and Kancherla et al. do not expressly disclose the following features: regarding claim 7, wherein resetting the network connection comprises resetting the network connection with a zero linger timeout.
Tee et al. disclose apparatus and methods for improving network connections between computing devices with the following features: regarding claim 7, wherein resetting the network connection comprises resetting the network connection with a zero linger timeout (Fig. 2, a block diagram depicting an exemplary implementation of the proxy device depicted in fig. 1, see teachings in [0022, 0026, ] summarized as “in order for peak TCP throughput to be achieved on a link, a TCP transmitter will ideally fill 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Carter et al. with Kancherla et al. by using the features as taught by Tee et al. in order to provide a more effective and efficient system that is capable of resetting the network connection comprises resetting the network connection with a zero linger timeout. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 20070168823 A1) in view of Kancherla et al. (US 20150215436 A1) as applied to claim 1above, and further in view of Jalan et al. (US 2014/0325588 A1).

Carter et al. and Kancherla et al. disclose the claimed limitations as described in paragraph 5 above. Carter et al. and Kancherla et al. do not expressly disclose the following features: regarding claim 9, regarding claim 9, wherein the failover uses checkpointed data comprising information of the network connection to recreate the 
Jalan et al. disclose a method and system to facilitate network access control and prevent malicious attacks with the following features: regarding claim 9, wherein the failover uses checkpointed data comprising information of the network connection to recreate the network connection at the second 1/O module with a same state as the network connection at the first 1/O module (Fig. 1, a network arrangement that provides network access control in accordance with the present disclosure, see teachings in [0034-0038, 0058 & 0062] summarized as “the ADC 115 comprising of the ADC switches 120A and 120B provide redundancy protection and failover protection by using the information of the ack attack/storm and creating the network connection with switching over by the controller 115 at the second I/O module (Host server 105);
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Carter et al. with Kancherla et al. by using the features as taught by Jalan et al. in order to provide a more effective and efficient system that is capable of using checkpointed data comprising information of the network connection to recreate the network connection. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 20070168823 A1) in view of Kancherla et al. (US 20150215436 A1) as applied to claim 1above, and further in view of Chen et al. (US 2018/0109456 A1).


Chen et al. disclose a system, a method, and a device for network load balance processing with the following features: regarding claim 20, further comprising: an operating system kernel, the network stack and the instructions being part of the operating system kernel (Fig. 3, illustrates a structural schematic view of a network load balance processing system according to embodiments of the present disclosure, see teachings in [0042, 0046] summarized as “a back-end server 30 includes a back-end module and a back-end server kernel and for the client 10 to establish TCP connection sends the SYN packet, the anti-attack module of the LVS server carries the data of SYN cookies stored in a local user terminal, the anti-attack module is primarily responsible for acknowledging the SYN packet sent by the client 10 and replying the SYN ACK packet to the client 10, instead of directly sending the SYN ACK packet to the back-end server 30, after the client 10 responds to the SYN ACK packet, the anti-attack module of the LVS server receives the ACK packet replied by the client 10”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Carter et al. with Kancherla et al. by using the features as taught by Chen et al. in order to provide a more effective and efficient system that is capable of comprising: an operating system kernel, the network stack and the instructions being part of the operating system kernel. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 3 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 20070168823 A1) in view of Kancherla et al. (US 20150215436 A1) as applied to claim 1above, and further in view of Song (US 2019/0058663 A1).

Carter et al. and Kancherla et al. disclose the claimed limitations as described in paragraph 5 above. Carter et al. and Kancherla et al. do not expressly disclose the following features: regarding claim 3, wherein the first sequence number is in a first received packet at the device, and the first acknowledgment number is in a first sent packet from the device, and wherein the second sequence number is in a second sent packet from the device, and the second acknowledgment number is in a second received packet at the device; regarding claim 21, wherein the first sequence number is in a first received packet at the device, and the first acknowledgment number is in a first sent packet from the device, and wherein the second sequence number is in a second sent packet from the device, and the second acknowledgment number is in a second received packet at the device.
Song discloses a network device configured to set a flowlet boundary with the following features: regarding claim 3, wherein the first sequence number is in a first received packet at the device, and the first acknowledgment number is in a first sent packet from the device, and wherein the second sequence number is in a second sent packet from the device, and the second acknowledgment number is in a second received packet at the device (Fig. 1, a schematic diagram of a communication system capable of implementing the flowlet-based load balancing technique, see teachings in 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Carter et al. with Kancherla et al. by using the features as taught by Song in order to provide a more effective and efficient system that is capable of sending and receiving packets with .

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 20070168823 A1) in view of Kancherla et al. (US 20150215436 A1) as applied to claim 1above, and further in view of Levinson et al. (US 2015/0281288 A1).

Carter et al. and Kancherla et al. disclose the claimed limitations as described in paragraph 5 above. Carter et al. and Kancherla et al. do not expressly disclose the following features: regarding claim 22, wherein updating the first counter comprises incrementing or decrementing the first counter, and wherein updating the second counter comprises incrementing or decrementing the second counter.
Levinson et al. disclose system and method enable transmission of data across multiple connections using multiple network interfaces with the following features: regarding claim 22, wherein updating the first counter comprises incrementing or decrementing the first counter, and wherein updating the second counter comprises incrementing or decrementing the second counter (Fig. 6, illustrates a block diagram in which the client device and the server both transmit and receive packets from each other using channel bonding, see teachings in [0060 & 0101] summarized as “it is determined whether the ACK has been received for a sent packet from the client 102 to the server 104, if not it waits to see if an ACK is received within a dynamically determined time limit and if not received within the time the ACK failure counter is 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Carter et al. with Kancherla et al. by using the features as taught by Chen et al. in order to provide a more effective and efficient system that is capable of updating the first and second counter for increment. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfister et al. (US 2018/0063024 A1) in view of Jalan et al. (US 2014/0325588 A1).

Pfister et al. disclose systems, methods for multi-destination TCP communications with the following features: regarding claim 12, a first input/output (I/O) module comprising: a network stack to communicate packets over a network; 
a hardware processor; and a non-transitory storage medium storing instructions executable on the hardware processor to: recreate a network connection at the first I/O module based on a state of the network connection at a second I/O module that has experienced a fault; retrieve checkpointed data for the network connection, the checkpointed data comprising a Transmission Control Protocol (TCP) window size; determine whether an acknowledgment storm is present based on determining that the TCP window size in the checkpointed data is inconsistent with a TCP window size in a header of a sent packet or a received packet; and in response to determining a first input/output (1/O) module comprising: a network stack to communicate packets over a network (i.e. architecture 100 for multi-destination transport control protocol (TCP) communications comprising of a data source 104 (first I/O), multi-destination relay 106 and destination 110, the data source 104 can provide the data to the multi-destination relay 106 in a TCP stream to communicate), a hardware processor; and a non-transitory storage medium storing instructions executable on the hardware processor to: recreate a network connection at the first 1/O module based on a state of the network connection at a second 1/O module that has experienced a fault (i.e. computer system 550 (fig. 5B) is an example of computer hardware, software, and firmware and can include a processor 555, representative of any number of physically and/or logically distinct resources capable of executing software, firmware, and hardware configured to perform identified computations, and computer-readable storage devices, mediums, and memories can include a cable or wireless signal containing a bit stream and the like, computer-executable instructions that are stored and executed by the processor 555 to create network connection at the source which is based on state of connection at the destination due to the acknowledgement storm), retrieve checkpointed data for the network connection, the checkpointed data comprising a Transmission Control Protocol (TCP) window size (i.e. multi-destination relay 106 can send a SYN message 202 (fig. 2) to the destination 110A which can receive the SYN message 202 and send a determine whether an acknowledgment storm is present based on determining that the TCP window size in the checkpointed data is inconsistent with a TCP window size in a header of a sent packet or a received packet (i.e. the transmission from the system to the destination devices 110 can take into account transport layer state, such as acknowledgments sent or received TCP windows, multi-destination relay 106 can keep the individual TCP state, for example, windows, acknowledgment sequence numbers, etc. for each flow, and the multi-destination relay 106 can use the state to ensure that packets sent to the destinations 110 are compliant with the TCP congestion as it can keep track of the sending window, and this mechanism helps to determine whether an acknowledgement storm is present or not), and in response to determining that the acknowledgment storm is present, initiate an action to recover from the acknowledgment storm (i.e. acknowledgment storms can be mitigated herein by aggregating acknowledgments from destinations to the multi-destination relay such that, as acknowledgements travel back towards the source, a bitstring encoding the set of destinations actually acknowledging the same data is constructed within the packet, and, therefore, the multi-destination relay receives a limited number of acknowledgements including a bitstring that can be used to acknowledge data from multiple destinations instead of just one and this process can include a reversed BIER bitstring building process)”).
recreate a network connection at the first 1/O module based on a state of the network connection at a second 1/O module that has experienced a fault”.
Jalan et al. disclose a method and system to facilitate network access control and prevent malicious attacks with the following features: regarding claim 12, recreate a network connection at the first 1/O module based on a state of the network connection at a second 1/O module that has experienced a fault (Fig. 1, a network arrangement that provides network access control in accordance with the present disclosure, see teachings in [0023, 0026, 0034-0038, 0058 & 0062] summarized as “recreate a network connection at the first 1/O module based on a state of the network connection at a second 1/O module that has experienced a fault (i.e. network topology 100 may include a number of host servers 105A-N, a number of switches, such as switch 110A and switch 110E combining/coupling the host servers 105A-N and thus, an ADC 115 including one (or more) ADC switches, such as ADC switch 120A and ADC switch 120B which may operate in different modes, such as  active and standby mode, plurality of clients 130A-N, local DNS Servers 140A-N and host servers, establishing a connection between two network devices such as a client device and a server, is through the use of a SYN packet, to synchronize the sequence numbers of the two devices of SYN packets it receives, such that it doesn't have enough resources to respond to all of the requests, and thus is unable to respond to any of them ACK attack/storm may occur when a client device repeatedly sends ACK packets to a network device by continually attempting to reconstruct the SYN-cookie, and when due to ack attack/storm a traffic threshold is reached at the host server, the ADC 115 detects  the service may be 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pfister et al. by using the features as taught by Jalan et al. in order to provide a more effective and efficient system that is capable of recreating a network connection at the first 1/O module based on a state of the network connection at a second 1/O module that has experienced a fault. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfister et al. (US 2018/0063024 A1) in view of Jalan et al. (US 2014/0325588 A1)as applied to claim 1above, and further in view of Chen et al. (US 2018/0109456 A1).

Pfister et al. and Jalan et al. disclose the claimed limitations as described in paragraph 12 above. Pfister et al. and Jalan et al. do not expressly disclose the following features: regarding claim 13, further comprising: an operating system kernel, wherein the network stack and the instructions being part of the operating system kernel.
Chen et al. disclose a system, a method, and a device for network load balance processing with the following features: regarding claim 13, further comprising: an 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pfister et al. with Jalan et al. by using the features as taught by Chen et al. in order to provide a more effective and efficient system that is capable of comprising: an operating system kernel, the network stack and the instructions being part of the operating system kernel. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfister et al. (US 2018/0063024 A1) in view of Jalan et al. (US 2014/0325588 A1)as applied to claim 1above, and further in view of Carter et al. (US 20070168823 A1).


Pfister et al. and Jalan et al. do not expressly disclose the following features: regarding claim 14, wherein the instructions are executable on the hardware processor to determine that desynchronization between received and sent packets is present if a number of the received packets that are desynchronized with respect to the sent packets exceeds a count threshold within a specified time duration;
Carter et al. disclose a method and apparatus for preventing network outages with the following features: regarding claim 14, wherein the instructions are executable on the hardware processor to determine that desynchronization between received and sent packets is present if a number of the received packets that are desynchronized with respect to the sent packets exceeds a count threshold within a specified time duration (Fig. 4, a diagram illustrating components used to handle situations in which acknowledgement loops occur in accordance with an illustrative embodiment of the present invention, see teachings in [0040-0052 &0056] summarized as “the 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pfister et al. with Jalan et al. by using the features as taught by Carter et al. in order to provide a more effective and efficient system that is capable of determining that desynchronization is present if a number of the received packets that are desynchronized with respect to the sent packets exceeds a count threshold within a specified time duration. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfister et al. (US 2018/0063024 A1) in view of Jalan et al. (US 2014/0325588 A1)as applied to claim 1above, and further in view of Samuels et al. (US 20090228971 A1).

Pfister et al. and Jalan et al. disclose the claimed limitations as described in paragraph 12 above. Pfister et al. and Jalan et al. do not expressly disclose the following features: regarding claim 15, wherein the instructions are execrable on the hardware processor to detect that the acknowledgment storm is present further based on an inconsistency of a timestamp, or a selective acknowledgment field in the header of the sent packet or the received packet.

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pfister et al. with Jalan et al. by using the features as taught by Samuels et al. in order to provide a more effective and efficient system that is capable of detecting the acknowledgment storm based on a selective acknowledgment field. The motivation of using these functions is that it is more cost effective and dynamic.

Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 and 18-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED M BOKHARI/            Examiner, Art Unit 2473
8/26/2021           
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473